By Judge Melvin R. Hughes, Jr.
This case is an appeal from a decision by the Virginia Board for Contractors. During argument it became apparent that die matters on which counsel for plaintiff based Ms argument for reversal were not before the agency. The court asked counsel to provide any authority for remand for tike purpose of taking additional evidence. Counsel responded and by letter dated October 24, 1997, related that §9-6.14:19 is a veMcle for such remand. Counsel also cited Virginia Bd. of Medicine v. Fetta, 244 Va. 276 (1992), as authority for such action.
A reading of § 9*6.14:19 suggests to me that remand is preceded by a finding Mat Me case decision “is... not in accordance with the law under § 9-6.14:17,” the statute wMch sets the review standards for cases appealed under the APA, as here. The court is not prepared to rule that the agency decision was not in accord with law. With die evidence the Board had before it, it was not improper for the Board to have found what it did. I am not certain that Me additional evidence if produced initially or if brought forward now on remand would make for a different, result. The court cannot express an opinion due to Me state of Me evidence presently.
At Mis stage, I cannot find that the Board’s decision is without evidence to support it such Mat a remand should occur. The relevant part of Me court’s decision in Fetta is mentioned in Me first full paragraph on page 280. The statute itself and Me views expressed Mere do not offer an appealing party a *588right to remand for more evidence in toe absence of a finding of some invalidity.
Accordingly, toe appeal is denied.